Citation Nr: 0310908	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected shell fragment wound to the neck, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected shell fragment wound to the left humerus, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected defect of the left mandible, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected shell fragment wound scar of the left 
chest.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO.  

In a rating decision of July 2002, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  The RO 
provided the veteran with a Statement of the Case in October 
2002.  However, this matter has not been certified for 
appellate review and is referred back to the RO for 
appropriate action.  

In March 2003 the Board undertook additional development of 
the record pursuant the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002).  



REMAND

The veteran asserts that he is entitled to increased ratings 
for his service-connected shell fragment wounds residuals.  
After carefully reviewing the claims file, the Board finds 
that further development by the RO is needed in this case.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In addition, as noted hereinabove, the Board undertook 
additional development of the record in connection with the 
veteran's claims for increase in September 2002 pursuant to 
authority granted by the recently promulgated provisions of 
38 C.F.R. § 19.9(a)(2) (2002).  

However, that regulation has recently been invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans, et al. v. 
Principi, No. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 
2003).  Any development and additional adjudication of the 
veteran's claims must now be carried out by the RO.  

In light of this Federal Circuit decision, the Board also 
finds that case now must be remanded to the RO so that it can 
undertake to provide the veteran with the notice required 
under 38 U.S.C.A. § 5103 and to inform him that the requested 
information and evidence must be received within one year of 
the date of the letter.  

In this regard, the Board deems it necessary for the veteran 
to undergo further VA examination, as discussed hereinbelow.  
Following the examination, the RO should readjudicate the 
veteran's claim for an increased rating keeping in the mind 
that the rating criteria was recently revised, effective 
August 30, 2002, with regard to skin disability.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take all indicated 
steps to issue appropriate notice to the 
veteran required under 38 U.S.C.A. 
§ 5103, informing him that he can submit 
additional information and other evidence 
to support his claim and that any 
submitted evidence must be received 
within the appropriate timeframe.  

2.  The veteran then should be scheduled 
for an examination to determine the 
severity of the service-connected shell 
fragment wound injuries.  The claims 
folder should be made available to the 
examiner for review.  Detailed clinical 
findings referable to the shell fragment 
wound injuries should be reported.  The 
examination should include a 
determination (but not limited to) as to 
whether any scar results in limitation of 
motion, whether there is palpable tissue 
loss, whether there is underlying tissue 
damage, the size of the scar, and whether 
there is pain or tenderness associated 
with the scarring.  

3.  The RO should also schedule the 
veteran for a VA examination to determine 
the severity of the service-connected 
defect of the mandible.  The claims 
folder should be made available to the 
examiner for review.  The dental examiner 
should express an opinion as to whether 
the veteran has malunion of the mandible 
that results in a moderate or severe 
displacement.   Likewise, when rendering 
this opinion, the examiner should also 
considering whether pain could 
significantly limit functional ability 
during flare-ups or when the jaw is used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should further discuss whether 
such factors (i.e. pain, weakness) render 
the veteran's jaw completely motionless.  

4.  Finally, following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims, 
including discussion of the new skin 
regulations, effective on August 30, 
2002.  If any benefits sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




